PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of 					:
Rothers						:
Application No.  16/020,065				:  ON PETITION
Filed: 	 June 27, 2018					:
Attorney Docket No.  ROTHERS 17.01		:
			
This is a decision on the petition under 37 CFR 1.78(c), filed August 11, 2020, to accept the unintentionally delayed claim for the benefit of priority of the prior-filed provisional application set forth in the Application Data Sheet filed concurrently with the instant petition.  
			
The petition under 37 CFR 1.78(c) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the reference required by 35 USC 119(e) and paragraph (a)(3) of this section 
to the prior-filed provisional application, unless previously submitted.

the surcharge set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (a)(4) of this section and the date the claim was filed was unintentional.

The instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  Also, the reference to the prior filed application, found in the Application Data Sheet was submitted during the pendency of the instant nonprovisional application for which the claim for benefit of priority is sought.  See 35 U.S.C. § 119(e).  Accordingly, having found that the instant petition for acceptance of an unintentionally delayed claim for benefit of priority under 35 U.S.C. § 119 to the prior-filed provisional applications satisfies the conditions of 37 CFR 1.78(c) the petition is granted.

The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.78(c) should not be construed as meaning the instant application is entitled to the benefit of the prior-filed applications.  In order for the instant application to be entitled to the benefit of the prior-filed applications, all other requirements under 35 U.S.C.§ 119 and 37 CFR 1.78  must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed applications should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed applications noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether the instant application is entitled to the benefit of the earlier filing date.  

A corrected Filing Receipt, which includes the priority claim to the prior-filed provisional application is enclosed.
The application is directed to Technology Center GAU 2832 for further processing.

Any inquiries concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET